Citation Nr: 0946882	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to August 
1972.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

The Board notes that, in a December 2007 statement of record, 
the Veteran indicates an interest in filing a claim to reopen 
his service connection claim for rectal cancer.  The Board 
refers this statement to the RO for appropriate development.  


FINDINGS OF FACT

1.	The Veteran's bilateral hearing loss is not related to 
service.  

2.	The Veteran's tinnitus is related to service.  


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).  

2.	Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided a notification letter to the Veteran in October 
2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, VA informed the Veteran of the evidence needed to 
substantiate his claims.  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the January 2006 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be noted below, the Veteran's claim for bilateral 
hearing loss will be denied.  So the Veteran will not be 
negatively affected by the lack of notice regarding effective 
dates and ratings as no new effective date or rating will be 
assigned for that claim.  With regard to the service 
connection claim for tinnitus, which is granted in this 
decision, the Board finds that the RO, in implementing the 
Board's decision, can rectify the lack of notice with a new 
notification letter.  Moreover, the Board notes that 
notification regarding disability ratings and effective dates 
was provided to the Veteran in the March 2007 Statement of 
the Case (SOC).  And then, in the September 2007 Supplemental 
SOC of record, the Veteran's claims were readjudicated.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely notice to be harmless error in this 
matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims that service caused him to incur hearing 
loss and tinnitus.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

	Hearing Loss 

In assessing the Veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
Veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2009).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the Veteran's claim to having current 
hearing loss.  A May 2007 VA compensation examination report 
of record shows, in each ear, auditory thresholds higher than 
40 decibels (from 3000 to 4000).  38 C.F.R. § 3.385.  As 
such, the evidence shows that the Veteran has a current 
bilateral hearing loss disorder.  Pond, 12 Vet. App. at 346.    

But the Board finds service connection unwarranted for 
bilateral hearing loss.  In the only medical nexus opinion of 
record, the May 2007 VA examiner stated that the Veteran's 
hearing loss was likely unrelated to service.  Rather, the 
examiner attributed the Veteran's hearing loss to post-
service noise exposure.  See Pond, supra.  

The Board notes that the objective evidence of record 
supports the VA examiner's finding.  Service treatment 
records are negative for complaints, treatment, or diagnoses 
for hearing loss.  The Veteran's July 1972 discharge reports 
of medical examination and history are negative for a hearing 
disorder.  The earliest medical evidence of hearing loss is 
found in a VA audiology report dated in March 2007, over 34 
years after discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for a hearing disorder until 
October 2005, over 33 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).        

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")  In this 
matter, however, the only medical evidence of record 
addressing the issue of medical nexus indicates expressly 
that the Veteran's hearing loss is not related to service.      

The Board has also considered the Veteran's lay statements 
that he experienced hearing loss during service and soon 
after service, and that this hearing loss was caused by his 
in-service exposure to acoustic trauma while working as an 
aircraft mechanic.  But as a layman without medical training 
and expertise, the Veteran is not qualified to render a 
probative medical opinion on whether he had a hearing loss 
disorder during service, or if he did, whether his service 
caused a chronic hearing loss disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  The Veteran is only competent to 
comment on symptoms he may have personally experienced during 
and since service.  He is not competent to comment on the 
cause of his symptoms and, in particular, whether they are 
attributable to service.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. § 
3.159(a)(2).  This is a particularly significant distinction 
in a case such as this one where hearing loss is determined 
by audiology examination results and whether the requisite 
criteria detailed under 38 C.F.R. § 3.385 have been met.  As 
indicated earlier, the Veteran's separation examination 
indicated normal hearing, while the earliest evidence of 
record showing hearing loss under 38 C.F.R. § 3.385 is dated 
34 years after discharge from service.      

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hearing loss.  The benefit-of-the-doubt rule 
does not apply therefore, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Tinnitus

By contrast, the Board finds that the lay evidence of record 
is sufficient to establish service connection for tinnitus, 
which is defined as, "[n]oises (ringing, whistling, hissing, 
roaring, booming, etc.) in the ears."  See Stedman's Medical 
Dictionary 1838 (27 ed.2000).  

Again, a layperson is generally not capable of opining on 
matters requiring medical knowledge (e.g., a determination on 
whether a hearing loss disability is present under 38 C.F.R. 
§ 3.385, and if so, whether the hearing loss disability is 
related to service).  See Espiritu, supra.  But lay testimony 
is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

In this matter, the Veteran's service treatment records are 
silent for complaints or treatment for tinnitus.  The 
earliest medical evidence addressing tinnitus is dated in 
March 2007.  The Veteran did not claim tinnitus until October 
2005.  See Maxson and Shaw, both supra.  And in the only 
medical nexus evidence of record addressing whether the 
Veteran's tinnitus relates to service, the May 2007 VA 
examiner found that the Veteran's tinnitus likely did not 
relate to service.  See Pond and Hensley, both supra.  

Nevertheless, the Board finds that the tinnitus symptoms 
described by the Veteran in October 2006 and December 2007 
statements of record are "observable" and not medical in 
nature.  In those statements, the Veteran clearly indicated 
that, as a result of his in-service employment as an aircraft 
mechanic, he experienced tinnitus during and soon after 
service.  Based on these statements, the Board finds service 
connection warranted for tinnitus.  


ORDER

1.	Service connection for bilateral hearing loss is denied.   

2.	Service connection for tinnitus is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


